Ingraham, J. (concurring):
I concur in the result of Mr. Justice Patterson’s opinion upon the ground that as it appears that the cause of action did not arise within this State, and that there is no property of the defendant within this State, the service of the summons and complaint upon the managing agent of a foreign corporation is not authorized by subdivision 3 of section 432 of the Code of Civil Procedure. The service of a summons upon a managing agent of a foreign corporation within the State is only authorized where “ the corporation has *236property within the State, or the cause of action arose therein.” I do not concur in the statement' that the person served was not a managing agent within this provision of the Code.
Order reversed, with ten dollars costs and disbursements, and motion to set aside service of summons granted, with ten dollars costs.